Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the search for the method and the product would yield references to both.  This is not found persuasive because the search and prosecution of method and product claims presents a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from consideration as being directed to a nonelected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claims invention is directed solely to a method.  The examiner suggests amending the title to reflect same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2005/0242714) in view of Nakai et al. (2005/0025035).
Chung discloses an organic electroluminescent device (title) in which a CVD insulating film such as SiOC film is formed (0045) on a transparent insulating substrate such as glass (0050).  In one embodiment, a silicon oxide layer can be deposited on the substrate as a blocking layer (0050).  However, the reference fails to tach a carbon gradient.
Nakai teaches of forming a functionally gradient film such as SiOC film in which a concentration gradient of carbon is present in the film (0044).  It would have been obvious to utilize a carbon concentration gradient in Chung with the expectation of success depending on the use of the final product because Nakai teaches of using a functionally gradient SiOC film.
Regarding claim 2, Chung teaches plasma treating the SiOC film (0077-0079).
Regarding claim 3, Nakai teaches a carbon concentration within a range between 0.1 and 30 atomic% (0020).
Regarding claim 4, Chung teaches a glass substrate (0050), which contains Si and O.

Regarding claim 6, the applicant requires a linear variation.  Nakai teaches a carbon concentration gradient (0044).  To utilize a linear variation would have been obvious in the absence of a showing of criticality.  

In independent claim 8, the applicant requires an interface and a specific carbon concentration.  Chung teaches a silicon oxide blocking layer (0050) and Nakai teaches a carbon concentration within a range between 0.1 and 30 atomic% (0020).
Regarding claim 9, Chung teaches a thickness of 1um or more (0022), which overlaps the claimed range.
Regarding claim 10, Chung teaches a glass substrate (0050), which contains Si and O.
Regarding claim 11, Chung teaches CVD (0045).
Regarding claim 12, the applicant requires a linear variation.  Nakai teaches a carbon concentration gradient (0044).  To utilize a linear variation would have been obvious in the absence of a showing of criticality.  

Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2005/0242714) in view of Nakai et al. (2005/0025035) and further in view of Takigawa et al. (2004/0002208).  The combination of Chung/Nakai fails to teach a specific water contact angle.
Takigawa teaches a SiOC layer which has a water contact angle of 98 degrees (0048).  To utilize a water contact angle of 98 degrees in the combination would have been obvious 
Regarding claim 13, Takigawa teaches a water contact angle of 98 degrees (0048).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/17/2021